Stone, J.
(concurring in result.)
I concur in the result, but in my judgment there is no room for application of the rule placing a loss as between two innocent persons upon the one whose act has made the loss possible. That rule is not to be so applied as to make every principal responsible for a forgery by his agent where the forgery is made possible by the nature of the business entrusted to the agent. That is not the rule nor one of its intended effects. The fact that the agent happens to be an attorney and acting as such at the time being does not alter the result.
The attorney, no more than the ordinary agent, is authorized by the principal to commit crime. Therefore a client, no more than the ordinary principal, should be held to have made possible the commission of crime so as to relieve from its results a third person who is no more innocent than the principal.
An attorney however is not an ordinary agent. By statute and custom he is put in a position of peculiar responsibility and somewhat extended authority. He is authorized to bind his client by stipulation and to receive money paid for the client’s account. It is on that somewhat narrowed ground that I concur.